Case 2:20-cv-00966-NR Document 415-4 Filed 08/28/20 Page 1 of 5




                EXHIBIT A-4
            Case 2:20-cv-00966-NR Document 415-4 Filed 08/28/20 Page 2 of 5




                                                25 P.S. ~ 3746.6
 Pa.C.S. documents are current through 2020 Regular Session Act 77; P.S. documents are current through 2020
                                          Regular Session Act 77

Pennsylvania Statutes, Annotated by LexisNexisO > Pennsylvania Statutes > Title 25. Elections
& Electoral Districts (Chs. 1— 17) > Chapter 14. Election Code (§§ 2600 — 3591) > Article Xlll.
Voting by Qualified Absentee Electors (§§ 3097 — 3746.9)



§ 3146.6. Voting by absentee electors

   (a)Except as provided in paragraphs (2) and (3), at any time after receiving an official absentee ballot, but on or
   before eight o'clock P.M. the day of the primary or election, the elector shall, in secret, proceed to mark the
   ballot only in black lead pencil, indelible pencil or blue, black or blue-black ink, in fountain pen or ball point pen,
   and then fold the ballot, enclose and securely seal the same in the envelope on which is printed, stamped or
   endorsed "Official Election Ballot." This envelope shall then be placed in the second one, on which is printed
   the form of declaration of the elector, and the address of the elector's county board of election and the local
   election district of the elector. The elector shall then fill out, date and sign the declaration printed on such
   envelope. Such envelope shall then be securely sealed and the elector shall send same by mail, postage
   prepaid, except where franked, or deliver it in person to said county board of election.
            (1)(Deleted by amendment).
            (2)Any elector, spouse of the elector or dependent of the elector, qualified in accordance with the
            provisions of section 1301, subsections (e), (~, (g) and (h) to vote by absentee ballot as herein
            provided, shall be required to include on the form of declaration a supporting declaration inform
            prescribed by the Secretary of the Commonwealth, to be signed by the head of the department or chief
            of division or bureau in which the elector is employed, setting forth the identity of the elector, spouse of
            the elector or dependent of the elector.
            (3)Any elector who has filed his application in accordance with section 1302 subsection (e) (2), and is
            unable to sign his declaration because of illness or physical disability, shall be excused from signing
            upon making a declaration which shall be witnessed by one adult person in substantially the following
            form: I hereby declare that I am unable to sign my declaration for voting my absentee ballot without
            assistance because I am unable to write by reason of my illness or physical disability. I have made or
            received assistance in making my mark in lieu of my signature.

   (Date)                                                     (Mark)



   (Complete Address of Witness)                              (Signature of Witness)
  (b)
            (1)Any elector who receives and votes an absentee ballot pursuant to section 1301 shall not be eligible
            to vote at a polling place on election day. The district register at each polling place shall clearly identify
            electors who have received and voted absentee ballots as ineligible to vote at the polling place, and
            district election officers shall not permit electors who voted an absentee ballot to vote at the polling
            place.
            (2)An elector who requests an absentee ballot and who is not shown on the district register as having
            voted the ballot may vote by provisional ballot under section 1210(a.4)(1).
                                                                                                                     EXHIBIT
                                                     Ronald Hicks
                                                                                                                   Marks 08/19/20 EX10
              Case 2:20-cv-00966-NR Document 415-4 Filed 08/28/20 Page 3 of 5

                                                                                                         Page 2 of 4
                                                       25 P.S. § 3146.6

              (3)Notwithstanding paragraph (2), an elector who requests an absentee ballot and who is not shown on
              the district register as having voted the ballot may vote at the polling place if the elector remits the
              ballot and the envelope containing the declaration of the elector to the judge of elections to be spoiled
              and the elector signs a statement subject to the penalties under 18 Pa. C. S. § 4904 (relating to unsworn
              falsification to authorities) in substantially the following form:
                   hereby declare that I am a qualified registered elector who has obtained an absentee ballot or
                 mail-in ballot. I further declare that I have not cast my absentee ballot or mail-in ballot, and that
                 instead I remitted my absentee ballot or mail-in ballot and the envelope containing the declaration
                 of the elector to the judge of elections at my polling place to be spoiled and therefore request that
                 my absentee ballot or mail-in ballot be voided.
                  (Date)
                  (Signature of Elector)...................... (Address of Elector)
                  (Local Judge of Elections)
    (c)Except as provided under 25 Pa. C.S. ~ 3511 (relating to receipt of voted ballot), a completed absentee ballot
    must be received in the office of the county board of elections no later than eight o'clock P.M. on the day of the
    primary or election.

~"~ISt01"~/



Act 1945-17, P.L. 29, § 10, approved Mar. 9, 1945, eff. immediately; Act 1951-1, P.L. 3, § 11, approved Mar. 6,
1951, eff. May 1, 1951; Act 1963-379, P.L. 707, § 22, approved Aug. 13, 1963, eff. Jan. 1, 1964; Act 1968-375
(H.B. 1908), P.L. 1183, § 8, approved Dec. 11, 1968, eff. immediately; Act 1998-18 (H.B. 1760), P.L. 72, § 16,
approved Feb. 13, 1998, eff. immediately; Act 2006-137 (H.B. 469), P.L. 1330, § 2, approved Nov. 9, 2006, eff.
immediately; Act 2019-77 (S.B. 421), § 6, approved October 31, 2019, eff. October 31, 2019; Act 2020-72 (S.B.
422), § 11, approved March 27, 2020, eff. March 27, 2020.

Annotations




LexisNexisO Notes

Notes


Editor's Notes

Section 17(2) of Act 2020-12 provides that, "[T]he amendment or addition of the following shall apply to elections
occurring on or after November 2, 2020: (iv) Section 1306(b)."

Section 5 of Act 2006-137 provides that "[t]he amendment of sections 1302.1, 1306(a) and 1308(a) of the act shall
apply to elections held on or after January 1, 2007."

Amendment Notes

The 2020 amendment substituted "Election" for "Absentee" in the first sentence of (a); and added (b)(3).




                                                         Ronald Hicks
             Case 2:20-cv-00966-NR Document 415-4 Filed 08/28/20 Page 4 of 5

                                                                                                          Page 3 of 4
                                                   25 P.S. § 3146.6

The 2019 amendment substituted, in (a), in the first sentence, deleted "(1)" preceding "(2)" and substituted "eight
o'clock P.M. the day of for "five o'clock P.M, on the Friday prior to" and added the second through last sentences;
deleted former (a)(1); deleted former (b); added (b)(1) and (b)(2); and added (c).

The 2006 amendment added "Except as provided in paragraphs (1), (2) and (3)" in (a); added the (a)(1) through
(a)(3) designations; added the first sentence of (a)(1); deleted "Provided, however, That" at the beginning of (a)(2)
and (a)(3); and made related and stylistic changes.




Case Notes

    Governments: Local Governments: Elections

    Governments: State 8 Territorial Governments: Elections


Governments: Local Governments: Elections

25 P.S. ~ 3146.6(a)'s "in person" delivery requirement was mandatory, and absentee ballots delivered in violation of
the provision were invalid, notwithstanding the county elections board's erroneous instructions to the contrary; to
ignore 25 P.S. § 3146.6(a)'s clear instructions regarding in-person delivery would undermine the statute's very
purpose as a safeguard against fraud. In re Canvass of Absentee Ballots of Nov.4. 2003 Gen. Election. 577 Pa.
237, 843 A.2d 1223, 2004 Pa. LEXIS 437 (Pa. 2004).

Trial court did not err by counting challenged third-party hand-delivered absentee ballots in the statewide general
election because absentee voters could not be held responsible for following the statutory requirements of Pa. Stat.
Ann. tit. 25. ~ 3146.6(a) where the county elections board knowingly failed to abide by the statutory language
regarding the delivery of absentee ballots, changed its policy to require voters to abide by the language, and then
changed its policy back to its original stance that voters did not have to abide by the statutory language, thereby
misleading absentee voters regarding delivery requirements, and under the circumstances, it was more important to
protect the interest of the voters by not disenfranchising them than to adhere to the strict language of the statute. !n
re Canvass of Absentee Ballots of November 4, 2003. 839 A.2d 451. 2003 Pa. Commw. LEXIS 963 (Pa. Commw.
Ct. 20031, rev'd, in part, 577 Pa. 231. 843 A.2d 1223. 2004 Pa. LEXIS 437 (Pa. 2004).


Governments: State 8~ Territorial Governments: Elections

In plaintiff voters and candidates' challenge of 937 absentee ballots, abstention was appropriate under the Pullman
doctrine because: (1) construction of Pa. Stat. Ann. tit. 25. ~ 3146.6(a), was not clear regarding whether the
absentee ballot provision requiring hand-delivery to be "in person" was mandatory or directory; (2) the construction
of the provision by state courts as mandatory or directory could obviate the need to determine whether there had
been a Fourteenth Amendment equal protection violation; and (3) erroneous construction of the provision could
disrupt very important state voting rights policies. However, the federal court had a continuing duty to consider the
motion for a temporary restraining order/preliminary injunction despite abstention, and the court issued a limited
preliminary injunction whereby the 937 hand-delivered absentee ballots were set aside as "challenged" ballots
subject to the election code challenge procedure. Pierce v. Alleghenv Countv Bd. of Elections. 324 F. Suap. 2d 684,
2003 U.S. Dist. LEXIS 25569 (W.D. Pa. 2003).




                                                     Ronald Hicks
              Case 2:20-cv-00966-NR Document 415-4 Filed 08/28/20 Page 5 of 5

                                                                                                 Page 4 of 4
                                                  25 P.S. § 3146.6




Opinion Notes


OPINIONS OF ATTORNEY GENERAL

Any voting official depriving any person of any of the above rights secured by the Federal Voting Rights Act
Amendments of 1970 is subject to being fined up to $ 5,000 or being imprisoned up to five (5) years, or both.,
OFFICIAL OPINION No. 148, 1972 Pa. AG LEXIS 54; 1972 Pa. Op. Att'v Gen. 129.




Research References &Practice Aids


TREATISES AND ANALYTICAL MATERIALS

22 P.L.E. ELECTIONS ~ 85, Pennsylvania Law Encyclopedia, Time for Voting, Copyright 2013, Matthew Bender &
Company, Inc., a member of the LexisNexis Group.

22 P.L.E. ELECTIONS .$ 87, Pennsylvania Law Encyclopedia, Mode of Voting, Copyright 2013, Matthew Bender &
Company, Inc., a member of the LexisNexis Group.



Pennsylvania Statutes, Annotated by LexisNexis~
Copyright O 2020 All rights reserved.




                                                   Ronald Hicks
